Exhibit 10.1

 

FIRST AMENDMENT TO THREE-YEAR REVOLVING CREDIT AGREEMENT

 

This FIRST AMENDMENT TO THREE-YEAR REVOLVING CREDIT AGREEMENT (this “Amendment”)
is entered into as of April 1, 2013, by and among International Lease Finance
Corporation, a California corporation (the “Company”), the Banks party hereto
(such Banks, the “Consenting Banks”) and Citibank, N.A., as administrative agent
under the Credit Agreement, as hereinafter defined (herein, in such capacity,
together with its successors and permitted assigns in such capacity, the “Agent”
or “Administrative Agent”).  Unless otherwise specified herein, capitalized
terms used in this Amendment shall have the meanings ascribed to them in the
Credit Agreement, as hereinafter defined.

 

RECITALS

 

WHEREAS, the Company, the Banks and the Administrative Agent have entered into
that certain Three-Year Revolving Credit Agreement, dated as of October 9, 2012
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”);

 

WHEREAS, the Company’s 100% direct owner, AIG Capital Corporation, a Delaware
corporation (“AIG Capital”), and its direct parent, American International
Group, Inc. (“AIG”) have agreed to sell up to 90% of the common stock of the
Company to Jumbo Acquisition Limited, a Cayman Islands exempted company with
limited liability (“Purchaser”), pursuant to that certain Share Purchase
Agreement by and among AIG, AIG Capital and Purchaser dated as of December 9,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement,” and the acquisition of at least a majority of
the common stock of the Company by Purchaser or permitted assignee thereof
pursuant to the Purchase Agreement, the “Acquisition”);

 

WHEREAS, the Company has requested that the Administrative Agent and the Banks
amend certain provisions of the Credit Agreement to become effective upon the
consummation of the Acquisition; and

 

WHEREAS, the Administrative Agent and the Consenting Banks have agreed to
provide such amendments on the terms and subject to the conditions set forth
herein.

 

NOW THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

 

SECTION 1.         Amendments to Credit Agreement. Subject to the satisfaction
of the conditions precedent set forth in Section 3 hereof, the Credit Agreement
is hereby amended as follows:

 

(a)           The definition of “Indebtedness” contained in Section 1.2 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

““Indebtedness” of any Person means and includes, without duplication, all
obligations of such Person which in accordance with generally accepted
accounting principles in

 

--------------------------------------------------------------------------------


 

the United States of America shall be classified upon a balance sheet of such
Person as liabilities of such Person, and in any event shall include all:

 

(a)           obligations of such Person for borrowed money or which have been
incurred in connection with the acquisition of property or assets,

 

(b)           obligations secured by any Lien or other charge upon property or
assets owned by such Person, even though such Person has not assumed or become
liable for the payment of such obligations,

 

(c)           obligations created or arising under any conditional sale, or
other title retention agreement with respect to property acquired by such
Person, notwithstanding the fact that the rights and remedies of the seller,
lender or lessor under such agreement in the event of default are limited to
repossession or sale of property,

 

(d)           Capitalized Rentals of such Person under any Capitalized Lease,

 

(e)           obligations evidenced by bonds, debentures, notes or other similar
instruments, and

 

(f)            Guaranties by such Person of Indebtedness of any other Person, to
the extent required pursuant to the definition thereof;

 

provided, however, that Indebtedness shall in no event include any security
deposits, deferred overhaul rental or other customer deposits held by such
Person.”

 

(b)           Section 8.10 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

 

“Section 8.10.  Consolidated Indebtedness to Shareholder’s Equity.  Not permit
the ratio of Consolidated Indebtedness to Shareholder’s Equity to exceed
(i) 500% at any time during calendar year 2013, (ii) 450% at any time during
calendar year 2014, and (iii) 400% at any time thereafter (in each case, such
ratio to be calculated in a manner consistent with the calculations set forth in
Schedule 1 to Exhibit C).”

 

(c)           The first sentence of Section 12.3(a) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“Subject to Section 12.3(b), where the character or amount of any asset or
liability (including Indebtedness and Consolidated Indebtedness) or item of
income or expense is required to be determined, or any consolidation or other
accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, at any time and to the
extent applicable and except as otherwise specified in this Agreement, be made
in accordance with generally accepted accounting principles in the United States
of America as in effect from time to time, provided, however, that all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be  made, without
taking into account (a) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards

 

--------------------------------------------------------------------------------


 

159) (or any other accounting standard having a similar result or effect) to
value any Indebtedness or Consolidated Indebtedness of the Borrower or any
Subsidiary at “fair value”, as defined therein, (b) any adjustments made under
the acquisition method of accounting under Accounting Standards Codification 805
(or any other accounting standard having a similar result or effect) to value
any Indebtedness or Consolidated Indebtedness of the Borrower or any Subsidiary
at “fair value”, as defined therein or (c) the impact of Accounting Standards
Codification 820 (or any other accounting standard having a similar result or
effect) with respect to the value of any Indebtedness or Consolidated
Indebtedness of the Borrower or any Subsidiary at “fair value”, as defined
therein).”

 

(d)           A new Section 12.3(d) is added to Section 12 of the Credit
Agreement as follows:

 

“(d)         Each reference to “generally accepted accounting principles” or
“generally accepted accounting principles in the United States of America” in
this Agreement shall be deemed to refer to such generally accepted accounting
principles as amended and supplemented by and construed in accordance with the
provisions of this Section 12.3.”

 

(e)           Schedule 1 to Exhibit C of the Credit Agreement is hereby amended
and restated in its entirety as set forth in Schedule 1 attached to this
Amendment.

 

SECTION 2.         Representations and Warranties of the Company.  The Company
represents and warrants as of the date hereof that:

 

(a)           The execution and delivery by the Company of this Amendment and
the consummation of the transactions contemplated hereby and the performance by
the Company of its obligations under this Amendment (a) are within the corporate
powers of the Company, (b) have been duly authorized by all necessary corporate
action on the part of the Company, (c) have received all necessary approvals,
authorizations, consents, registrations, notices, exemptions and licenses (if
any shall be required) from Governmental Authorities and other Persons, except
for any such approvals, authorizations, consents, registrations, notices,
exemptions or licenses non-receipt of which could not reasonably be expected to
have a Material Adverse Effect, (d) do not and will not contravene or conflict
with any provision of (i) law, (ii) any judgment, decree or order to which the
Company or any Subsidiary is a party or by which the Company or any Subsidiary
is bound, (iii) the charter, by-laws or other organizational documents of the
Company or any Subsidiary or (iv) any provision of any agreement or instrument
binding on the Company or any Subsidiary, or any agreement or instrument of
which the Company is aware affecting the properties of the Company or any
Subsidiary, except with respect to (i), (ii) and (iv) above, for any such
contravention or conflict which could not reasonably be expected to have a
Material Adverse Effect and (e) do not and will not result in or require the
creation or imposition of any Lien on any of the Company’s or its Subsidiaries’
properties;

 

(b)           Each of the representations and warranties contained in Section 7
of the Credit Agreement is true and correct in all material respects on and as
of the date hereof, with the same effect as though made on the date hereof,
except to the extent such representations and

 

--------------------------------------------------------------------------------


 

warranties expressly related to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

 

(c)           No Event of Default or Unmatured Event of Default has occurred and
is continuing or will result from the transactions contemplated by this
Amendment.

 

SECTION 3.         Conditions Precedent to Effectiveness.  This Amendment shall
become effective (such effective time, the “Effective Date”) upon:

 

(a)           execution and delivery of this Amendment by the Company,
Consenting Banks constituting the Required Banks, and the Administrative Agent;

 

(b)           the consummation of the Acquisition;

 

(c)           receipt by the Administrative Agent, for the ratable benefit of
each Consenting Bank, of an amendment fee in an amount equal to 0.25% of such
Consenting Bank’s Commitment; and

 

(d)           the representations and warranties contained in Section 2 hereof
shall be true and correct as of the Effective Date.

 

SECTION 4.         Reference to and Effect Upon the Credit Agreement.

 

(a)         All terms, conditions, covenants, representations and warranties
contained in the Credit Agreement and other Loan Documents (other than those
amended hereby) are ratified and affirmed in all respects and shall remain in
full force and effect.

 

(b)         Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not directly or indirectly (i) amend,
modify or operate as a waiver of any provision of the Credit Agreement or any
other Loan Documents or any right, power or remedy of the Administrative Agent
or any Bank, or (ii) constitute a course of dealing or other basis for altering
any obligations under the Credit Agreement or any other contract or instrument. 
Except as expressly set forth herein, each of the Administrative Agent and each
Bank reserves all of its rights, powers, and remedies under the Credit
Agreement, the other Loan Documents and applicable law.

 

(c)         From and after the Effective Date, the term “Loan Documents” in the
Credit Agreement and the other Loan Documents shall include, without limitation,
this Amendment.

 

SECTION 5.         Governing Law.  THIS AMENDMENT SHALL BE A CONTRACT MADE
UNDER, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK.  THE COMPANY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF SITTING
IN NEW YORK COUNTY, IN ANY ACTION OR PROCEEDING

 

--------------------------------------------------------------------------------


 

ARISING OUT OF OR RELATING TO THIS AMENDMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AGAINST THE COMPANY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.  All obligations of the Company
and the rights of the Agent, the Banks and any other holders of the Committed
Loans expressed herein shall be in addition to and not in limitation of those
provided by applicable law.  Whenever possible each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

 

SECTION 6.         Waiver of Jury Trial.  THE COMPANY, THE AGENT AND EACH BANK
HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY RIGHTS UNDER THIS AMENDMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT
OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
THIS AMENDMENT, AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.

 

SECTION 7.         Captions.  Section captions used in this Amendment are for
convenience only and shall not affect the construction of this Amendment.

 

SECTION 8.         Counterparts; Effectiveness.  This Amendment may be executed
in any number of counterparts and by the different parties on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment. 
Delivery of a counterpart via facsimile or electronic mail, including by email
with a “.pdf” copy hereof attached, shall constitute delivery of an original
counterpart.  When counterparts of this Amendment executed by each party shall
have been lodged with the Agent (or, in the case of any Bank as to which an
executed counterpart shall not have been so lodged, the Agent shall have
received facsimile, electronic mail or other written confirmation of execution
of a counterpart hereof by such Bank), this Amendment shall become effective as
of the Effective Date and the Agent shall so inform all of the parties.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto hereupon set their hands as of the date
first written above.

 

 

 

 

BORROWER:

 

 

 

 

 

 

INTERNATIONAL LEASE FINANCE CORPORATION

 

 

 

 

 

 

By:

/s/ Pamela S. Hendry

 

 

Name:

Pamela S. Hendry

 

 

Title:

Senior Vice President, Treasurer & Assistant Secretary

 

 

 

 

 

 

 

 

 

 

By:

/s/ Frederick S. Cromer

 

 

Name:

Frederick S. Cromer

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

ADMINSTRATIVE AGENT:

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

By:

/s/ Maureen P. Maroney

 

 

Name:

Maureen P. Maroney

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CONSENTING BANKS:

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Christopher Choi

 

Name:

Christopher Choi

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

 

CONSENTING BANKS:

 

 

 

 

 

 

Barclays Bank PLC,

 

 

 

 

 

 

By:

/s/ Patrick Kerner

 

 

Name:

Patrick Kerner

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

 

CONSENTING BANKS:

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

By:

/s/ Maureen P. Maroney

 

 

Name:

Maureen P. Maroney

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

[OTHER CONSENTING BANKS]

 

--------------------------------------------------------------------------------


 

 

 

CONSENTING BANKS:

 

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch, as Lender

 

 

 

 

 

 

By:

/s/ Doreen Barr

 

 

Name:

Doreen Barr

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Sanja Gazahi

 

 

Name:

Sanja Gazahi

 

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

 

CONSENTING BANKS:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

By:

/s/ Virginia Consenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CONSENTING BANKS:

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

By:

/s/ Lauren Havens

 

Name:

Lauren Havens

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

CONSENTING BANKS:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

/s/ MATTHEW H. MASSIE

 

Name:

MATTHEW H. MASSIE

 

Title:

MANAGING DIRECTOR

 

 

 

 

 

 

 

[OTHER CONSENTING BANKS]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

By:

/s/ Chris Whelan

 

Name:

Chris Whelan

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CONSENTING BANKS:

 

 

 

ROYAL BANK OF CANADA,

 

 

 

 

By:

/s/ Scott Umbs

 

Name:

Scott Umbs

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

CONSENTING BANKS:

 

 

 

UBS LOAN FINANCE LLC

 

 

 

 

By:

/s/ Lana Gifas

 

Name:

Lana Gifas

 

Title:

Director

 

 

 

 

By:

/s/ Joselin Fernandes

 

Name:

Joselin Fernandes

 

Title:

Associate Director

 

--------------------------------------------------------------------------------


 

 

 Schedule 1

 

 

 

For the Quarter/Year ended

 

Schedule 1 to Exhibit C

 

CONSOLIDATED INDEBTEDNESS TO SHAREHOLDER’S EQUITY

(required by 8.1.3(b) and 8.10)

 

 

 

As of the Date Hereof
(Dollars in thousands)

 

Consolidated Indebtedness

 

 

 

Indebtedness

 

$

[                    

]

Less:

 

 

 

The amount of current and deferred income taxes and rentals received in advance
of the Company and its Subsidiaries

 

[                    

]

Less (to the extent included in Indebtedness):

 

 

 

Aggregate amount outstanding of Hybrid Capital Securities multiplied by the
Hybrid Capital Securities Percentage

 

[                    

]

Adjustments in relation to Indebtedness denominated in any currency other than
Dollars and any related hedged derivative liability

 

[                    

]

Net obligations of any Person under any swap contracts that are not yet due and
payable

 

[                    

]

Trade payables outstanding in the ordinary course of business, but not over due
by more than 90 days

 

[                    

]

Consolidated Indebtedness (A)

 

[                    

]

Shareholder’s Equity (B)

 

[                    

]

Ratio of Consolidated Indebtedness to Shareholder’s Equity ((A) divided by (B))*

 

[      

]%**

 

--------------------------------------------------------------------------------

*                                         As calculated pursuant to Section 8.10
and the definitions of Consolidated Indebtedness and Shareholder’s Equity set
forth in Section 1.2.

 

**                                  For compliance, not permitted to exceed
(i) 500% at any time during calendar year 2013, (ii) 450% at any time during
calendar year 2014 and (iii) 400% at any time thereafter.

 

--------------------------------------------------------------------------------